DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/836670 has claims 1, 6, 8-9, 14-15, 19, and 21-29 pending.  
Claims 2-5, 7, 10-13, 16-18, and 20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“	… 	set, by the second node, the priority of the work item to a second priority that is higher than the first priority in response to a determination that the work item is to be retroactively refused by the second node, and 
Application No.: 15/836,670-4/11- Art Unit: 2199retroactively refuse, by the second node, the work item, wherein the retroactive refusal by the second node includes terminating the work item and causing the work item to be reassigned to yet another node within the cluster of nodes using the second priority.”
For this subject matter, the specification discloses subject matter at a retroactive refusal of a task can happen from a first node to a second node, and then a task can be re-assigned a higher priority at a second node [Paragraphs 0015-0017] of Applicant’s specification. The specification further provides evidence of two nodes, involved in the retroactive refusal, task re-assignment, and increase to a higher priority level [FIG. 2, Elements 250A and 250Z; FIG.3, Elements 200A and 200B]. 
However, there is no disclosure or written detail for the step of setting a second priority that is higher than the increased first priority, determining a second retroactive refusal at a second, and finally performing a second retroactive refusal to yet another node (in other words, a third node) that receives the work item from the second node. 
The specification only discloses re-assigning a work item to another node, but not “yet another node”.
Therefore, claims lack the written description and are rejected under 35 U.S.C. 112(a), due to the two claimed steps above. 
Examiner recommends that Applicant amend the claim with features of [Paragraph 0015-0017; FIG. 2, Elements 250A and 250Z; FIG.3, Elements 200A and 200B]. 
For the sake of compact prosecution, Examiner gives the claimed limitation as follows: 
“	The priority level of a work item is increased while on the second node, in response to a notification for retroactive refusal; 
Then this work item is terminated at the second node, and reassigned at a third node with the newly increased priority”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-9, 14-15, 19, 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. (Pub. No. US2005/0234935 published on October 20, 2005; hereinafter Barsness) in view of Lassen et al. (Pub. No. US2014/0237090 published on August 21, 2014; hereinafter Lassen). 
Regarding claims 1, 9, and 15, Barsness discloses the following: 
(Currently Amended) A method by a computing system implementing 
accepting, by a first node within the cluster of nodes, a work item to be processed by the first node, wherein a cost characteristic of the work item changes after the work item is accepted by the first node; 
(Barsness teaches accepting, by a first node within the cluster of nodes or “computer systems 116” [FIG. 1, Element 1161],  a work item [0036] to be processed by the node or computing system [0024], e.g. “all the work items may be processed in a known manner by the local or in-house computer system” [0030, 0036], wherein a cost characteristic of the work item, e.g. “the financial benefit or valuations of processing work items” [0011], changes after the work item is accepted by the node, e.g. “The valuations listed in column 740 are the products of the respective columns 720 and 730 as modified by the valuation heuristic of the CPT-4” [0035). 
See drawing below of a first node within the cluster of nodes: 	

    PNG
    media_image1.png
    322
    510
    media_image1.png
    Greyscale
				







see FIG. 1, Any of elements labeled 1161 … 116N)
monitoring a resource utilization of the first node; 
(Barsness teaches monitoring – via a “resource scheduling manager” [0030] – a resource utilization of the first node [0024-0025], e.g.” historical data (HD) 124 that include a log of requests received and 
determining whether the resource utilization of the first node exceeds a predetermined threshold; 
(Barsness teaches determining whether the resource utilization of the first node, e.g. “Aggregate Computing Resources” exceeds a predetermined threshold, e.g. does not “Have Enough In-house Resources” [0036])
determining that the work item is to be retroactively refused by the first node in response to a determination that the resource utilization of the first node exceeds the predetermined threshold; 
(Barsness teaches determining – within a “Sorting Work Item List” [0036] – that the work item is to be retroactively refused by the first node, e.g. work item contracted out [0043], in response to a determination that the resource utilization of the node exceeds the predetermined threshold, e.g. “if the determination of the Have Enough In-house Resources decision block 408 is No, then the resource scheduling method 400 proceeds to a Sorting Work Item List block 414” [0036])

However, Barsness does not disclose the following:
(1)	setting, by the first node, a priority of the work item to a first priority that is higher than a current priority of the work item in response to the determination that the work item is to be retroactively refused by the first node, wherein the current priority of the work item is a priority with which the work item was assigned to the first node for processing and the first priority is a priority with which the work item is to be reassigned to another node within the cluster of nodes for processing after the work item is retroactively refused by the first node, wherein the work item is a discrete computing task and processing of the work item involves processing data pertaining to the discrete computing task as the data is being generated; and 
(2)	retroactively refusing, by the first node, the work itemretroactive refusal by the first node includes terminating the work item and causing the work item to be reassigned to another node within the cluster of nodes using the first priority[[.]];
(3)	Application No.: 15/836,670-2/11- Art Unit: 2199accepting, by a second node within the cluster of nodes, the work item after the work item was retroactively refused by the first node; 
(4)	setting, by the second node, the priority of the work item to a second priority that is higher than the first priority in response to a determination that the work item is to be retroactively refused by the second node; and 
(5)	retroactively refusing, by the second node, the work item, wherein the retroactive refusal by the second node includes terminating the work item and causing the work item to be reassigned to yet another node within the cluster of nodes using the second priority.  
Nonetheless, this feature would have been made obvious, as evidenced by Lassen.
(1) (Lassen teaches setting, by the first node, a priority of the work item to a first priority/age that is higher than a current priority/age of the work item [0053; Claim 19 of Lassen], e.g. “the updater module 322 can assign priority based on age of index data in the base index format (i.e. instead of real-time update), age of service application executables, age of kernel, or any combination thereof. In at least some embodiments, the older the age of index data, executables, or kernel, the higher the priority for the active host server 304 to be replaced by the data service of the spare host server” [0053], in response to the determination that the work item is to be retroactively refused by the first node [0048-0052, 0077], e.g. determining a maintenance update [0077], wherein the current priority/age of the work item is a priority with which the work item was assigned to the first node for processing and the first priority is a priority with which the work item is to be reassigned to another node within the cluster Lassen; Claim 19 of Lassen])
(2) (Lassen teaches retroactively refusing, by the first node or active host server, the work item – via an update [0054], wherein the retroactive refusal by the first node or active host server includes terminating the work item for repair and causing the work item or executable to be reassigned to another node such as the spare host server, e.g. “The updater module 322, after identifying the active host server 304 in need of update and selecting the spare host server 306 for the update, is configured to prepare the spare host server 306 with the most up-to-date index data, executables, and kernel…Part of preparation can also include automatic or manual repairing of the spare host server 306, such as by rebooting the spare host server 306, or restarting or reconfiguration of the service application on the spare host server 306. Manual repair can be prompted via an alert on an administration interface, an email, a SMS notification, or any combination thereof to put a host server into the repair mode. Once the spare host server 306 is prepared, the updater module 322 on the next update cycle would schedule the spare host server 306 to start receiving client requests” [0054] within the cluster of nodes [0021] using the first priority/age [0054])
(3) (Lassen teaches accepting, by a second node or spare host server within the cluster of nodes, the work item [0054-0055] “in the next update cycle” after the work item was retroactively refused by the first node [0054])
(4) (Lassen teaches setting, by the second node, the priority of the work item to a second priority/age that is higher than the first priority/age, e.g. “the maintenance update is determined if it has the highest priority amongst the servers in the service tier…the maintenance update can be determined as long as the target host server has an outdated index data, outdated executable, an outdated kernel, or is in need of repair” [0075], for “a group of host servers in a service tier” [0075] in response to a 
(5) (Lassen teaches retroactively refusing, by the second node, the work item, e.g. “execute the maintenance activity, a replacement for the service provided by the target host server has to be found” [0076], wherein the retroactive refusal by the second node includes terminating the work item [0054-0055, 0075-0077] and causing the work item to be reassigned to yet another “third host server” or node [0072-0074] within the cluster of nodes using the second priority [0054-0055, 0075-0077])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Barsness with the teachings of Lassen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the retroactive refusal teachings of Lassen on the work item of Barsness.
There are two motivations for applying the following teachings would have been as follows: 
1 – “The updates of the index data, executables, and kernel can be pushed from an origination filesystem with the most up-to-date information” [0056 – Lassen].
2 – “updating a group of host servers in multiple service tiers” [0077 - Lassen].
Regarding claims 6, 14, and 19, Barsness in view of Lassen discloses the following: 
wherein the resource utilization includes any one of: 
a central processing unit (CPU) utilization, an input/output (I/O) utilization, and a network bandwidth utilization.
(Barsness teaches that the resource utilization [0025, 0031] includes any one of: 
a central processing unit (CPU) utilization, an input/output (I/O) utilization, and a network bandwidth utilization – as cited by Barness: ” hardware resources include without limitations processors, memory, and hard disk drives” [0032])
Regarding claims 8, Barsness in view of Lassen discloses the following: 
wherein the work item includes a [[data]] video processing task or a log processing task.  
(Lassen teaches that the work item includes a log processing task, e.g. “maintaining an I/O log like the host servers that belong to a tier” [0036])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Barsness with the teachings of Lassen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Lassen to classify the work item of Barsness. 
The motivation would have been to perform “a separate function other than to service client requests” [0036 – Lassen].
Regarding claims 21, 24, and 27, Barsness in view of Lassen discloses the following: 
wherein the work item is assigned to the first node by a load balancer.  
(Lassen teaches that the work item is assigned to the first node [0052-0053] by a load balancer [0046, 0052], e.g. one of the “load balancers” [0046]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Barsness with the teachings of Lassen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Lassen to assign the work item of Barsness. 
The motivation would have been as follows: “The updater module 322 can further schedule updates and replacements based on load balancing constraints” [0052 – Lassen].
Claim(s) 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Lassen in view of Liu et al. (Pat. No. US/5031089 issued on July 9, 1991; hereinafter Liu).
Regarding claims 22, 25, and 28, Barsness in view of Lassen does not disclose the following: 
wherein the causing the work item to be reassigned to another node includes sending the work item to the load balancer to be reassigned using the first priority.  
Nonetheless, this would have been obvious, as evidenced by teachings of Liu.
(Liu teaches causing the work item to be reassigned to another node includes sending the work item to the load balancer to be reassigned [Column 1, Lines 43-66] using the first priority [Claim 9 of Liu])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Barsness in view of Lassen with the teachings of Liu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Liu for the reassignment step of Barsness in view of Lassen.
The motivation would have been to benefit from a "graceful degradation"; that is, the system 10 continues to operate as best it can to do the tasks at hand on a priority basis for as long as it can [Column 1, Lines 64-66 – Liu].
Claim(s) 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Lassen in view of Barzel et al. (Pub. No. US2012/0324111 published on December 20, 2012; hereinafter Barzel).
Regarding claims 23, 26, and 29, Barsness in view of Lassen does not disclose the following: 
wherein the causing the work item to be reassigned to another node includes marking the work item as being unassigned to allow the work item to be reassigned using the first priority.  
***EXAMINER’S INTERPRETATION: 
“Marking is equivalent to Indicating” 
Nonetheless, this would have been obvious, as evidenced by Barzel.
Barzel teaches causing the work item to be reassigned to another node includes marking/indicating the work item as being unassigned [0035] to allow the work item to be reassigned/re-allocated [0034] using the first priority [0028]. 
See next page for further citations of claims 23, 26, and 29.
For the step of marking a work item as unassigned, Barzel cites the following: 
- “the server computer A fails to perform the allocated second processing task (step 145) and informs the processor computer A” [0034]
- “Task requests and task allocations can be performed through inter-computer messages, as are known in the computing network arts. Server computers can initiate communications with processor computers in a one-to-one or broadcast communication. The communication can include server processor data such as idle time and data or reference to stored data. This information can assist a processor computer in allocating tasks, if more than one is task is available, or in selecting server computers to perform a task, if more than one server is available” [0035]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Barsness in view of Lassen with the teachings of Barzel. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the causing the work item of Barsness in view of Lassen to be reassigned, using techniques of Barzel.
The motivation would have been to perform task re-allocation/reassignment [0034 – Barzel] using the communication/marking/indicating technique [0035 – Barzel].


Response to Amendment
Applicant’s arguments, see “REMARKS”, filed December 30, 2020, with respect to claims 1, 6, 8-9, 14-15, 19, and 21-29. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1, 6, 8-9, 14-15, 19, and 21-29.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GILLES R KEPNANG/Examiner, Art Unit 2199
March 25, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199